Case 7:19-cV-01395-VB Document lO-l Filed 02/14/19 Page 1 of 6

EXH|B|T ”A"

 

9190 16th PL Unii'l

Vem Beach, FL 329{)6
{772)-532-3419
many@infinitygoffsims.cam

www.infinitygo!fsim_com

 

. . . lnvoice
lnflmty Goif & Sports Slmuia'tors

Bili To: Tom A!Ien - Back Nine §thc invoice Nu: 2955

Tcmal!e§@optoniine.net Date: 19/25/2018

Tefms: NET U

DL:E Date: 10/25/'2918

CaS€ 7119'iii\ntl?til§éihs\s§’ans'§hihhdid&@inir§i&§za§d'-ei(ri/Q§/zhiiilg Page 3 Of 6

 

 

intinitv Golf Commercial Simolators 4 $iii.ii@[i.tii

Ccstom Commerciai Golf Simulator Systern r'or Back Nine Goii

Enclosed iights, cameras, power sopply, computer, wireiess pnit, fe System sottvvare preinstalied.

CPU Specs: oth-generation intel Core i7~72(30i} processor (3.10 GI-iz, BM Cache), 1663 DDRA memory, and EEDGB SSD for
exceptional performance Discrete N\!iDlA GeForce GT 930ivi graphics for smooth di{ U§-|i} visuais

Tracking Hardvrare: (2] machine vision cameras, (2) infrared lighting units, (i) dedicated power suppiy vii surge
protectionl (2) USBS oahies, (i) USBS active extension, prc grade HDii/|i cab§e, (t} Titi overhead controf enclosure and side
camera enclosure. (i) Tlil Voice Conttoi module (sottv.rare reiease anticipated for 02 2Cl‘iti and will be automatically
upgraded).

installed with §6 standard 15 course package and tniiniiy Golt & Sports Simuiators exclusive "Nici<laus' Best" course
packagel a handpici<ed selection of goff courses either designed by Nici<iacs or were sites ct his major championships.
|nciuded are;

Nickiaus Designed: Castle Pines §oli C|ul), Harbour Tovvn, Cabo del So|, i-<ing d Bear, Superstition hiountain, lioi<uiia, PG;I.
Natiorta|

Conrses on which deck won majors: Oakmont Ci) (1962 US Open), O|d Course at St. Andre\.vs (i97t] and t97B Britisn 0an
- Not avaiiabie until contract negotiations have conciuded), PGA National (t97i PGA Cn ampionship, a Senior PGA and a
Ryder Cup`)

T'ne tii.i hardware solution is what sets us apart from everyone else in the industryl Uniiire manyl oi' ocr competitors who
are offering stripped down simuiators forthe same price, TlU oiiers a complete and tui| featured simulator for indoor poli,
instruction and residential applications Povvered by industrial machine vision cameras by Basler, considered tito most
technologica§ly advanced high speed camera manufacturer r'n the world, the ilti control module is the ailein'one integrated
soiution that is the "iJra'/vn" behind the "'orains"i i\lo topper do you need a specially built high powered computer, a
completely dark rooml or a myriad ot components and wires strong throughout your space to enjoy the benefits ct
241'?/365 golf. With just the TlU control module, s video dispiay or projector, and enough space in which to saieiy swing a
golf clob, you can now experience the absolute finest golf simulation system in the business

Size: 52" i_ x tii"W x 5_5" H

Weight: 28 ibs.

Shipping & Handiing TBD

Terms of Saie (Coznmercial/Scholastic) i SU,UU

Due to the tact that all ot our products are custom designed and manufactured our terms of sale require a deposit
equaling 65% of the total invoice on order. Gn installed productsl 2035 ot invoice is doe on shipment (plos any freight
charges) and 15% balance of invoice is due on installation

Due upon receipt pitt - SZB,UOU.UG i SU.GO
Payment 2 due Nov. iEth - 20% " $B,QUO.UG
Pa\,rrnent 3 due i\iovi 26th - iS‘B/a- 86,000.04

Subtotai
Pa§'l'¥lEiT'f DE'L`BHS TAX U%
USD lf‘iire Transter payments to infinity Go|r' iotal
Weiis Fargo Paid

Routing ivomber g
Account l\iumber ~.“

 

§ __ .Ba.l'ance-\Due' ’

 

2/3

SA.U,U{]O_M

SU.UU

SU.GU

Stunon.nrr

Sa.no
sac,puc.oi
$za,cnn_cc

 

Case 7:19-cV-01395-VB Document lO-l Filed 02/14/19 Page 4 of 6

Infinity Goif Comrnerciai Simuiators

Custom Commercial Golf Simulabor Sysbem for Back Nine 10'°°9'0;
G°'f 40 000 ha

Enclosed lights, cameras, power supply, computer,
wireless unit, E6 System software preinstatled.

CP¢} Specs: 6th-generation Intel Core i7-720011 processor
(3.10 GHz, 3M Cache), 16GB DDR4 memory, and ZSOGB
SSD for exceptionai performance, Discrete NVIDIA
GeForce GT 930M graphics for smooth 4K UHD visuals
Tracking Hardware: (2) machine vision cameras, (2)
infrared lighting units (1) dedicated power supply wl
surge protection, (2) USB3 cabies, (1) USB3 active
extension, pro grade HDMI cab!e, (1) T.[U overhead
control enclosure and side camera enclosure, (1) TIU
Voice Contro| module (software release anticipated for Qz
2018 and will be automatically upgraded).

Instalted with E6 standard 15 course package and Int'm'rty
Go|f 81 Sports Simu|ators exclusive "Nicklaus' Best" course
package, a handpicked selection of golf courses either
designed by Nicldaus or were sites of his major
championships. Inc|uded are:

Nicklaus Designed: Cast|e Pirles Golf Club, Harbour Town,
Cabo del Solir King & Boar, Supersi:ition Mountain, I-Iokulia,
PGA National

Courses on which Jack won maiors: Oakmont CC (1962
US Open), Old Course at St. Andrews (1970 and 1978
British Open - Not available until contract negotiations
have conciuded), PGA National (1971 PGA Championship,r
a Senior PGA and a Ryder Cup)

The TIU hardware solution is what sets us apart from
everyone else in the industry. Unlike many of our
competitors who are offering stripped down simulators
for the same price, TIU offers a complete and full featured
simulator for indoor golf_. instruction, and residential
applicationsl Powered by industrial machine vision
cameras by Basier, considered the most technoiogica|ly
advanced high speed camera manufacturer in the world,
the TIU control moduie is the alf-in-one integrated
solution that is the “brawn“ behind the “brains"! No
longer do you need a specially built high powered
computer, a completely dark room,r or a myriad of
components and wires strong throughout your space to
enjoy the benefits of 2417[365 golf. With just the TIU
control module, a video display or projector, and enough
space in which to safely swing a golf club, you can now
experience the absolute finest golf simulation system in
the business

Size: 52" L x 14"W X 5.5" H

Weight: 28 lbs.

CX)

'. NF'N …?..,T.Y..

i-'rai'tv itasmusssn
indoitv Goif & Sporc;
Simolators E“i_C

910@ 13th PL Un§i: ii
vvww.infipitygolfsim,corn

i-i_?‘?Z`,i-EE»Z-Bdi§

555

Bach Nirie Goii
TQ

icm Ai!en

CVF\TE
@C'L‘Crh€l' 13_, 2013
`v`~. ""

i\!o'vernber 2, 2018 et S:~’Jpsri

Down|oed PDF

` 50f6
Case 7'19-cV-01395-VB Documenth-l Fl|ed 02/14/19 Page

The TIU Hardware

{plus any freight charges) and 15% balance of invoice is
due on instailation. All travel expenses will be added to
the final payment On replacement or upgrade products
the total invoice is due on order.

Current lead times For custom builds is six to eight weeks.

are made with Infinity Goif. Freight Charges are NOT
include in this quote, but will be noted in the subsequent
invoice once the order is conlirmed.

Acceptable forms of payment ACH bank transfer, bank to
bank wire transfer.

Afi Inlinity Golf products remain as the sole property of
Innnity Goif&Sports Simulators, LLC until the products
have been paid in ful|. All funds paid to Intinity Golf are
considered earned upon receipt.

Total USD $40,(}00.04

i"_"_-"_,

l Ask a Question

i

Infinity Golf Commerciai Simulators

TOTB| USD §40,000.04

 

.A'.<in`itioaal comments

Case 7:19-cV-01395-VB Document lO-l Filed 02/14/19 Page 6 of 6

wear/reference number

